Citation Nr: 0114411	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-04 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to concurrent payment of a total disability 
evaluation for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970.

This matter is brought to the Board on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The attention of the RO is directed to the comments in the 
representative's March 2001 appellant's brief regarding 
claims of service connection for disability of the right hip 
and low back.  The RO in January 1999 denied service 
connection and notified the veteran of the rating decision.  
The next correspondence of record was dated in January 2001 
from the representative.  The Board has interpreted the 
representative's recent comments as evidence of an intention 
to reopen the claims.  The matter is referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  The RO in September 1996 assigned a schedular 100 percent 
rating under Diagnostic Code 5055 for a right total knee 
replacement that followed a one month temporary total 
disability rating as provided under 38 C.F.R. § 4.30; a 60 
percent evaluation for the right knee was to be effective 
November 1, 1997. 

2.  The veteran was in receipt of a total disability rating 
for the right knee disability in June 1997 when she had a 
revision of the total right knee replacement. 

3.  The RO in November 1997 assigned a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for one month followed by a 100 percent schedular evaluation 
as provided under Diagnostic Code 5055; the rating was 
effective from the date of the June 1997 VA hospital 
admission through July 1998. 

4.  The veteran's right knee disability is the only service-
connected disability. 


CONCLUSION OF LAW

Entitlement to concurrent payment of a total disability 
evaluation for a service-connected right knee disability is 
denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107, 5110, 
5304 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 38 C.F.R. 
§§ 3.151, 3.400, 3.401, 3.700, 3.800, 4.30, 4.71a, Diagnostic 
Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In summary, the record shows that the RO in 1970 granted 
service connection and a 10 percent rating for a post 
arthrotomy right knee disability.  The RO in 1980 granted an 
increase to 20 percent.  After the veteran's right total knee 
replacement in 1990 the RO applied the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055 and assigned a 100 
percent disability evaluation through October 1991 followed 
by a 60 percent rating.  Thereafter through a series of 
rating decisions the veteran's 60 percent evaluation remained 
in effect continuously.

VA hospitalized the veteran in September 1996 to replace a 
loose right knee system.  Thereafter in September 1996 the RO 
assigned a 100 percent schedular evaluation under Diagnostic 
Code 5055 from September 6, 1996, through October 1997.  The 
maximum 60 percent evaluation under Diagnostic Code 5055 was 
to take effect prospectively from November 1997.  The RO 
issued notice to the veteran in September 1996.

VA clinical records show that in June 1997 the veteran was 
hospitalized for revision of the right total knee 
arthroplasty on account of malalignment.  

The RO in November 1997 issued a rating decision that 
continued a 100 percent evaluation for the right knee 
disability from November 1996 through July 1998.  The 60 
percent evaluation would be reinstated in August 1998.  The 
RO issued notice in November 1997.

The record shows that the veteran disagreed arguing, in 
essence, for payment of two separate "para 30's" rather 
than only one for the period they overlapped.  She felt that 
her case was special and that VA made a mistake with the 
first knee replacement.  At an RO hearing she asserted that 
at least she should have received the full total rating 
period on each occasion and she clarified that she had not 
filed a tort claim (Transcript 2-5).


Criteria

Prohibition against duplication of benefits. (a)(1) Except to 
the extent that retirement pay is waived under other 
provisions of law, not more than one award of pension, 
compensation, emergency officers', regular, or reserve 
retirement pay, or initial award of naval pension granted 
after July 13, 1943, shall be made concurrently to any person 
based on such person's own service or concurrently to any 
person based on the service of any other person. 38 U.S.C.A. 
§  5304. 

The Secretary shall adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries. The ratings shall be based, as far 
as practicable, upon the average impairments of earning 
capacity 
resulting from such injuries in civil occupations. The 
schedule shall be constructed so as to provide ten grades of 
disability and no more, upon which payments of compensation 
shall be based, namely, 10 percent, 20 percent, 30 percent, 
40 percent, 50 percent, 60 percent, 70 percent, 80 percent, 
90 percent, and total, 100 
percent. 

The Secretary shall from time to time readjust this schedule 
of ratings in accordance with experience. However, in no 
event shall such a readjustment in the rating schedule cause 
a veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred.  
38 U.S.C.A. § 1155.

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by the Department of Veterans Affairs 
except that nothing in this section will be construed as 
preventing the receipt of retired or retirement pay prior to 
the effective date of waiver of such pay in accordance with 
38 U.S.C. 5305.  38 C.F.R. § 3.31.

General. A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Additional independent 100 percent ratings. In addition to 
the statutory rates payable under 38 U.S.C. 1114 (l) through 
(n) and the intermediate or next higher rate provisions 
outlined above additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
1114 or if 
already entitled to an intermediate rate to the next higher 
intermediate rate, but in no event higher than the rate for 
(o). 

In the application of this subparagraph the single permanent 
disability independently ratable at 100 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C. 1114 (l) through (n) or the 
intermediate rate provisions outlined above.  38 C.F.R. 
§ 3.350.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

Temporary increase ``General Policy in Rating,'' 1945 
Schedule for Rating Disabilities--(1) Section 4.29 of this 
chapter. Date of entrance into hospital, after 21 days of 
continuous hospitalization for treatment. (2) Section 4.30 of 
this chapter. Date of entrance into hospital, after discharge 
from hospitalization (regular or release to non-bed care). 
38 C.F.R. § 3.401(h).

Not more than one award of pension, compensation, or 
emergency officers', regular or reserve retirement pay will 
be made concurrently to any person based on his or her own 
service except as provided in Sec. 3.803 relating to naval 
pension and Sec. 3.750(c) relating to waiver of retirement 
pay. Not more than one award of pension, 
compensation, or dependency and indemnity compensation may be 
made concurrently to a dependent on account of more than one 
period of service of a veteran.  38 C.F.R. § 3.700.

Disability or death due to hospitalization, etc. (a) Where 
disease, injury, death or the aggravation of an existing 
disease or injury occurs as a result of having submitted to 
an examination, medical or surgical treatment, 
hospitalization or the pursuit of a course of vocational 
rehabilitation under any law administered by the Department 
of Veterans Affairs and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected. The commencing date of 
benefits is subject to the provisions 
of Sec. 3.400(i).

(1) Benefits under paragraph (a) of this section will be in 
lieu of any benefits the veteran may be entitled to receive 
under the Federal Employees' Compensation Act inasmuch as 
concurrent payments are prohibited. (See Sec. 3.708.).  (2) 
Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. 1346(b), or enters into a settlement or 
compromise on or after December 1, 1962, under 28 U.S.C. 2672 
or 2677, by reason of a disability, aggravation or death 
within the purview of this section, no compensation or 
dependency and indemnity compensation shall be paid to such 
person for any month beginning after the date such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise. The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement or 
compromise becomes final.  38 C.F.R. § 3.800

Knee replacement (prosthesis). Prosthetic replacement of knee 
joint: For 1 year following implantation of prosthesis 100 
percent. With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity 60 percent. With 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to diagnostic codes 5256, 5261, or 
5262. Minimum rating 30 percent. Note (1): The 100 pct rating 
for 1 year following implantation of prosthesis will commence 
after initial grant of the 1-month total rating assigned 
under Sec.  4.30 following hospital discharge. Note (2): 
Special monthly compensation is assignable
during the 100 pct rating period the earliest date permanent 
use of crutches is established.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to 
Sec. 3.105(e) of this chapter. Such total rating will be 
followed by appropriate schedular evaluations. When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.) (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) (3) 
Immobilization by cast, without surgery, of one major joint 
or more. (Effective as to outpatient treatment March 10, 
1976.)

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. (b) A 
total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section. (2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The question at issue does not 
require any factual development.  It is solely a question of 
the proper interpretation and application of law to the facts 
of this case.  

Those facts not being in dispute, the Board believes there is 
no further duty to assist.  The appellant has retained a 
service organization to represent her and written argument 
has been presented on her behalf recently that does not ask 
for VCAA mandated development.  In addition, the Board sees 
no benefit to warrant imposing additional requirements on the 
RO regarding factual development in view of the narrow legal 
question at issue.

The veteran has established the prerequisite entitlement to 
disability compensation for her right knee disability.  As 
noted the VA rating schedule provides for several levels of 
disability to 100 percent for a total knee replacement.  The 
record shows that she was to have received the total 
schedular rating from September 1996 through October 1997 
based on a VA surgery in September 1996 for the right knee.  
Prior to the termination date she had a revision of the right 
knee arthroplasty that warranted continuation of the 100 
percent rating through July 1998.  As a result of the 
regulatory guidelines for such ratings, the 100 percent 
evaluations ran concurrently.  She argues for either 
concurrent payment or adjustment in the starting date for the 
second total rating period to afford her a 100 percent rating 
for several more months.  The claim has no legal merit on 
either theory.  

As noted in the law and implementing regulations, the maximum 
rating for a disability is 100 percent.  There is no basis in 
the law for her to receive payment of concurrent 100 percent 
schedular ratings for the same disability.  The principle of 
election of benefits serves as a rationale to uphold the RO 
determination.  As can be seen from the various provisions of 
the law and regulations cited above, the principle is one 
award of compensation based on entitlement.  For example 
judicial settlements for a disability preclude dual payment 
of disability compensation for that disability until 
recoupment is completed.  The law is clear in stating there 
will be no more than one award.  It is a consistent theme and 
the Board will not depart from it in this case.  38 U.S.C.A. 
§ 5304; 38 C.F.R. §§ 3.151, 3.700, 3.800.  See also, 
VAOPGCPREC 6-99.

The claim also fails on the theory of adjustment of the 
effective date for total rating based on the June 1997 right 
knee replacement surgery.  The provisions for disability 
compensation are, in general, based on payment from the date 
of claim or date entitlement arose.  As provided under 
Diagnostic Code 5055, which in part is consistent with the 
application of 38 C.F.R. §§ 4.30 and 3.401, the effective 
date of the 100 percent award is based on the date of 
hospitalization and then continuing for the defined period.  
The Board was not directed to any provision of law or 
regulation, nor did the Board locate such a provision, that 
allows for the adjustment of the effective date to provide 
the benefit she seeks.  As the determination of effective 
dates in this case is clear, and no other authority for a 
concurrent benefit is shown from the record, the claim must 
be regarded as legally insufficient since there is obviously 
no eligibility for such claimed nonexistent benefit under the 
applicable law and regulations.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to concurrent payment of a total disability 
evaluation for a right knee disability is denied as a matter 
of law.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

